Citation Nr: 1535465	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-28 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to September 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to a total disability evaluation based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran asserts that the symptoms associated with his service-connected generalized anxiety disorder with panic attacks prevent all forms of substantially gainful employment.  Significantly, however, the record before the Board shows that the appellant was last examined for VA purposes in June 2011, and that no pertinent outpatient psychiatric records since December 2012 are of record.  Hence, it has been more than four years since the status of the appellant's psychiatric disability has been evaluated for compensation purposes, and there is the potential existence of additional VA clinical data.  Thus, further development is in order.

Accordingly, the case is REMANDED for the following actions:
 
1.  Obtain all outstanding, pertinent VA and private treatment records since December 2012.  Additionally, clarify with the whether he is in receipt of Social Security disability benefits due to his psychiatric disorder.  The AOJ should then undertake all appropriate action.  All records received should be associated with the claims file.  If the AOJ cannot locate all relevant Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran should then be afforded a VA social and industrial survey in order to accurately determine the impact that his service-connected generalized anxiety disorder with panic attacks alone has his ability to obtain and retain substantially gainful employment.  Following completion of the social and industrial survey, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the severity of his service-connected generalized anxiety disorder, and the impact that disorder has on his employability.  In particular, the examiner must opine whether the Veteran's service-connected disability alone, and in conjunction with his education and occupational experience, are sufficient to preclude his obtaining and retaining any form of substantially gainful (including sedentary) employment.

3.  Following the completion of the social and industrial survey the AOJ must schedule the Veteran for an examination by a VA psychiatrist to determine the nature and extent of any disability caused by his generalized anxiety disorder with panic attacks.  The claims folder, to include access to VBMS and Virtual VA data bases, must be made available to the examiner.  All necessary tests and studies, to include psychological testing, should be performed to assess the symptomatology attributable to generalized anxiety disorder with panic attacks.  The examination report must contain a detailed account of all clinical manifestations of the generalized anxiety disorder with panic attacks.  The examiner must opine whether the Veteran's service-connected disability alone, and in conjunction with his education and occupational experience, are sufficient to preclude his obtaining and retaining any form of substantially gainful (including sedentary) employment.  If the examiner disagrees with the opinion offered by the social worker who prepared the social and industrial survey the rationale behind that difference of opinion must be explained.

4.  The Veteran is hereby notified that it is his responsibility to report for all examinations, and to fully cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158 , 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows notice scheduling that survey was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  The RO must ensure that the clinical examinations and reports requested above fully comply with this remand.  If any report is insufficient, or if a requested action is not taken or is deficient, it must be returned for correction. 
 
6.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court  of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


